   Case 1:21-cv-00120-MN Document 7 Filed 03/29/21 Page 1 of 4 PageID #: 187




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

VERTIGO MEDIA, INC. and REMOTE               )
MEDIA LLC,                                   )
                                             )
                       Plaintiffs,           )
                                             )   C.A. No. 21-120-MN
         v.                                  )
                                             )
EARBUDS INC.,                                )
                                             )
                       Defendant.            )


                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admission

pro hac vice of Kayvan B. Noroozi and Douglas L. Bridges to represent the defendant in this

matter. Pursuant to this Court’s Standing Order effective September 1, 2016, the fees for the

above-listed attorneys will be submitted upon the filing of this motion.


                                                 ASHBY & GEDDES

                                                 /s/ Andrew C. Mayo
                                                 _____________________________
                                                 John G. Day (#2403)
                                                 Andrew C. Mayo (#5207)
                                                 500 Delaware Avenue, 8th Floor
                                                 P.O. Box 1150
                                                 Wilmington, DE 19899
                                                 (302) 654-1888
                                                 jday@ashbygeddes.com
                                                 amayo@ashbygeddes.com

                                                 Attorneys for Defendant


Dated: March 29, 2021




{01674447;v1 }
   Case 1:21-cv-00120-MN Document 7 Filed 03/29/21 Page 2 of 4 PageID #: 188




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

VERTIGO MEDIA, INC. and REMOTE              )
MEDIA LLC,                                  )
                                            )
                       Plaintiffs,          )
                                            )   C.A. No. 21-120-MN
         v.                                 )
                                            )
EARBUDS INC.,                               )
                                            )
                       Defendant.           )


                                            ORDER

         This ___ day of _____________, 2021, the Court having considered the motion for the

admission pro hac vice Kayvan B. Noroozi and Douglas L. Bridges to represent the defendant in

the above action; now therefore,

         IT IS HEREBY ORDERED that counsel’s motion is granted, and that the foregoing

attorneys are admitted pro hac vice.



                                                   ____________________________________
                                                   United States District Judge




{01674447;v1 }
   Case 1:21-cv-00120-MN Document 7 Filed 03/29/21 Page 3 of 4 PageID #: 189




            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, that I

am admitted, practicing, and in good standing as a member of the Bar of the State of California,

and, pursuant to Local Rule 83.6, that I submit to the disciplinary jurisdiction of this Court for

any alleged misconduct which occurs in the preparation or course of this action. I also certify

that I am generally familiar with this Court’s Local Rules.



                                                          /s/ Kayvan B. Noroozi
                                                          _______________________________
                                                          Kayvan B. Noroozi
                                                          NOROOZI PC
                                                          11601 Wilshire Boulevard, Suite 2170
                                                          Los Angeles, CA 90025
                                                          kayvan@noroozipc.com
                                                          (310) 975-7074

Dated: March 29, 2021




{01674447;v1 }
   Case 1:21-cv-00120-MN Document 7 Filed 03/29/21 Page 4 of 4 PageID #: 190




            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, that I

am admitted, practicing, and in good standing as a member of the Bar of the State of Georgia,

and, pursuant to Local Rule 83.6, that I submit to the disciplinary jurisdiction of this Court for

any alleged misconduct which occurs in the preparation or course of this action. I also certify

that I am generally familiar with this Court’s Local Rules.



                                                          /s/ Douglas L. Bridges
                                                          _______________________________
                                                          Douglas L. Bridges
                                                          NOROOZI PC
                                                          4204 Rochester Road
                                                          Mobile, AL 36608
                                                          doug@norozzipc.com
                                                          (251) 533-0461

Dated: March 29, 2021




{01674447;v1 }
